Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 2/10/2021, wherein claims 1-2,4-10,12-15 and 17-33 are pending. 

Claim Objections
Claim 15 is objected to because of the following informalities:  
Regarding claim 15, on the second page of claim 15, lines 6 “stich” should be changed to “stitch”. Appropriate correction is required.

Claim Rejections - 35 USC § 102/103

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 



Claim(s) 10 and 12 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Drury (U.S. Patent No. 4556992).
Regarding claim 10, Drury teaches an article of apparel (10) comprising: a garment layer (11, excluding portion of 11 directly adjacent to and underlying 17) that exhibits a capacity for at least one-directional stretch (col. 2, lines 15-21), such that the garment layer is able to transition between a first state (very slight stretch away from the pad component, fig. 1)  and a second state (side edges of 11 stretched outward so that 17 is closer to the garment layer ), the first state being stretched to a lesser extent than the second state, the garment layer having an inner surface (opposite the outer surface, see annotated fig.) which is adapted to face towards a wearer when the article of apparel is in an as-worn configuration (the preceding limitation is considered to recite a functionality of the claimed invention and therefore because the prior art structure is capable of performing the function, it meets the claim limitation. The wearer can move their hand that is inserted into the article so that the inner surface faces another part of the wearer. For example, when the article is worn such that the pad covers the back of the hand, and  the wearer puts their arm and hand by their side, the inner surface would face the wearer’s leg ) and an opposite outer surface (see annotated fig.); a pad component (17 and portion of 11 directly adjacent to and underlying 17)  including an inner layer (portion of 11 directly adjacent to and underlying 17), an outer layer (19), and 
wherein the inner layer (portion of 11 directly adjacent to and underlying 17) is positioned between the opposite outer surface of the garment layer (see annotated fig.) and the cushion layer (18)(fig. 1); and a pad attachment (49,50) that irremovably couples the pad component to the garment layer (col. 4, lines 29-35), the pad attachment including a first line of stitches (49) having a first terminal end and a second terminal end (figs. 1,5), the first line of stitches extending along a majority of a length of the pad component on a first side of the pad component (figs. 1,5), the pad attachment further including a second line of stitches (50) having a third terminal end and a fourth terminal end (figs. 1,5), the second line of stitches extending along the majority of the length of the pad component on a second side of the pad component (figs. 1,5), the first side opposite the second side(figs. 1,5),  wherein an entire length of the first line of stitches and an entire length of the second line of stitches pass through the garment layer and a portion of the pad component (figs. 1,5)(col. 4, lines 29-35);
wherein the pad component includes a first unsecured portion (pad component between 49,50 at front end) that is not secured to the garment layer and that extends between the first terminal end and the third terminal end, wherein the pad component includes a second unsecured portion (pad component between 49,50 at rear end) that is not secured to the garment layer and that extends between the second terminal end and the fourth terminal end (open at both ends to receive the wearer’s hand), and wherein at least one of the first and second unsecured portions are spaced apart from the opposite outer surface of the garment layer by a first amount when the garment layer is in the first state (very slightly stretched away from the garment layer,fig. 1) and by a second amount when the garment layer is in the second state (side edges of 11 stretched outward so that 17 is closer to the garment layer ), the first amount being greater than the second amount (space between the pad component and opposite outer surface would be greater in the first state as explained above)(“ the garment layer is able to transition between a first state and a second state, the first state being stretched to a lesser extent than the second state, wherein at least one of the first and second unsecured portions are spaced apart from the opposite outer surface by a first amount when the garment layer is in the first state and by a second amount when the garment layer is in the second state” is considered to recite a functionality of applicant’s invention and therefore because the prior art structure is capable of performing the function as explained above, it meets the claim limitation); however, because Drury doesn’t explicitly describe the functionality claimed by the applicant, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the garment layer of Drury would be able to transition between a first state and a second state, the first state being stretched to a lesser extent than the second state, wherein at least one of the first and second unsecured portions are spaced apart from the opposite outer surface by a first amount when the garment layer is in the first state and by a second amount when the garment layer is in the second state due to the elasticity of the garment layer (col. 2, lines 22-28) and configuration of the article of apparel (fig. 1).
Regarding claim 12, Drury teaches wherein the first line of stitches and the second line of stitches are substantially straight (fig. 5).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,2,6, and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castiglia (U.S. Patent No. 4306315) in view of Parker (U.S. Patent No. 6065152).

Regarding claim 1, Castiglia teaches an article of apparel (figs. 1,3) comprising: a continuous garment layer (2) having an inner surface  (see annotated fig.) which is adapted to face towards a wearer when the article of apparel is in an as-worn configuration (the preceding limitation is considered to recite a functionality of the claimed invention and therefore because the prior art structure is capable of performing the function, it meets the claim limitation. The wearer can move their leg that is inserted into the article so that the inner surface faces another part of the wearer. For example, when the wearer crosses a leg inserted into the article over their other leg, the inner surface would face the wearer’s other leg) and an opposite outer surface (see annotated fig); and a pad component (3,4,6, figs. 1,3 ) positioned adjacent to the opposite outer surface of the garment layer (fig. 3), the pad component being (a) secured to the garment layer at a first pair of linear stitch regions (linear regions inclusive of 13’,14’ extending from top edge to bottom edge) that are spaced apart from one another and (b) unsecured to the garment layer between the first pair of linear stitch regions (figs. 1,3), such that the pad component includes an unsecured portion (between 13’, 14’) that is not coupled to the garment layer and that extends from one edge of the pad component to an opposing edge of the pad component (extends from top edge to the bottom edge of 3,4,6); the pad component including an inner layer (4), an outer layer (3), and a protection layer (6) positioned between the inner layer and the outer layer (fig. 3), wherein the inner layer (4) is positioned between the opposite outer surface of the garment layer and the protection layer (fig. 3), wherein the protection layer is coextensive with the inner layer and the outer layer along a majority of the pad component (fig. 1);
 wherein the first pair of linear seam regions comprise; a first seam region (13’) extending along a majority of a length of the pad component on a first side of the pad component (fig. 1) the first seam region securing the pad component to the garment layer (col. 2, lines 62-66); a second seam region (14’) extending along the majority of the length of the pad component on a second side of the pad component (fig. 3), the first side opposite the second side (fig. 3), the second seam region securing the pad component to the garment layer col. 2, lines 62-66),  wherein an entire length of the first pair of linear stitch regions pass through the garment layer and the portion of the pad component (col. 2, lines 62-66)(figs. 1,3); but doesn’t explicitly teach that the seams of the first pair of linear seam regions are formed by stitching such that the first pair of linear seam regions comprise a stitch that passes both through a portion the pad component and through the garment layer, and the pad component including a cushion layer positioned between the inner layer and the outer layer, wherein the inner layer is positioned between the opposite outer surface of the garment layer and the cushion layer, wherein the cushion layer is coextensive with the inner layer and the outer layer along a majority of the pad component

Castiglia discloses another seam of the invention formed by stitching  (col. 2, lines 38-40). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed seams 13’ and 14’ of Castiglia by stitching such that the first pair of linear seam regions comprise a stitch that passes both through a portion the pad component and through the garment layer  (forming 13’ and 14’ by stitching would necessarily require a stitch that passes both through a portion the pad component and through the garment layer) in view of Castiglia in order to provide flexible seaming common in garment construction.
The Castiglia combined reference fails to teach the pad component including a cushion layer positioned between the inner layer and the outer layer, wherein the inner layer is positioned between the opposite outer surface of the garment layer and the cushion layer, wherein the cushion layer is coextensive with the inner layer and the outer layer along a majority of the pad component.
	Parker teaches a pad component (10) having a polymer foam cushion layer (21) (col. 3, lines 35-57) attached along the whole length of a protection layer (24)(fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added a polymer foam cushion layer to the pad component of the Castiglia combined reference extending along the whole length of the protection layer such that the cushion layer is positioned between the inner layer and the outer layer, the inner layer is positioned between the opposite outer surface of the garment layer and the cushion layer, and the cushion layer is coextensive with the inner layer and the outer layer along a majority of the pad component in view of Parker in order to cushion the leg of the wearer from the force of an impact (col. 3, lines 35-57 of Parker).
	The pair of linear stitch regions are redefined for claim 2 such that the first stitch region  is 13’ and section extending to the side edge of the pad component adjacent 13’, and the second stitch region is 14’ and section extending to the side edge of the pad component adjacent 14’, (figs. 1,3).
	Regarding claim 2, the Castiglia/Parker combined reference teaches the first stitch region (13’ and section extending to the side edge of the pad component adjacent 13’) is located at the one edge of the pad component (fig. 3), and wherein the second stitch region (14’ and section extending to the side edge of the pad component adjacent 14’) is located at the opposing edge of the pad component (fig. 3).

	Regarding claim 6, the Castiglia/Parker combined reference teaches the first stitch region is substantially straight, and wherein the second stitch region is substantially straight (figs. 1,3, col. 2, lines 51-66).
	Regarding claim 7, the Castiglia/Parker combined reference teaches the first stitch region and the second stitch region are substantially parallel (figs. 1,3, col. 2, lines 51-66).

    PNG
    media_image1.png
    570
    568
    media_image1.png
    Greyscale



Claims 4 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Castiglia (U.S. Patent No. 4306315) in view of Parker (U.S. Patent No. 6065152) and further in view of Anderson et al. (U.S. 20110167529).

Regarding claim 4, the Castiglia/Parker combined reference teaches the cushion layer comprises a polymer foam layer (per claim 1, col. 3, lines 35-57 of Parker) , but doesn’t specifically teach the inner layer and the outer layer of the pad component comprise textile layers.
Parker further teaches a pad component (10) having an outer textile mesh layer (23) (col. 3, lines 35-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the outer layer of the pad component  of Castiglia out of  a mesh textile in view  of Parker in order to provide increased breathability. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).
The Castiglia/Parker combined reference doesn’t specifically teach the inner layer of the pad component comprises a textile layer.
Anderson teaches a pad component (3,5,7) wherein the inner layer (5) comprises a textile layer (Lycra, para. 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the inner layer of the pad component of the Castiglia/Parker combined reference out of Lycra in view of Anderson in order to provide a flexible and elastic material as desired by Castiglia (col. 2, lines 17-22). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).

Regarding claim 5, the Castiglia/Parker/Anderson combined reference teaches  the outer layer of the pad component comprises a mesh textile (as modified by Parker per claim 4).

Claims 10,12,13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katz (U.S. Patent No. 2306062) in view of Suarkeo (U.S. Patent No. 6898802) and further in view of Jackson  (U.S. Patent No. 2068182).	Regarding claim 10, Katz teaches an article of apparel (figs. 4-6) comprising: a garment layer (16), the garment layer having an inner surface (surface shown in fig. 4) which is adapted to face towards a wearer when the article of apparel is in an as-worn configuration  (the wearer can move their hand that is inserted into the article so that the inner surface faces another part of the wearer. For example, when the article is worn such that the pad covers the back of the hand, and  the wearer puts their arm and hand by their side, the inner surface would face the wearer’s leg ) and an opposite outer surface (surface facing the pad, figs. 4,5); a pad component (15) including an inner layer, an outer layer, and a middle layer layered between the inner layer and the outer layer (see annotated fig.), wherein the inner layer is positioned between the opposite outer surface of the garment layer and the cushion layer (fig. 5), wherein the cushion layer is coextensive with the inner layer and the outer layer along a majority of the pad component (figs. 5,6); and a pad attachment (17) that irremovably couples the pad component to the garment layer (pg. 2, col. 1, lines 15-30), the pad attachment including a first line of stitches (17 on left) having a first terminal end and a second terminal end (top and bottom ends of 17 on left), the first line of stitches extending along a majority of a length of the pad component on a first side of the pad component (fig. 4), the pad attachment further including a second line of stitches (17 on right) having a third terminal end and a fourth terminal end (top and bottom ends of 17 on right), the second line of stitches extending along the majority of the length of the pad component on a second side of the pad component (fig. 4), the first side opposite the second side (fig. 4) wherein an entire length of the first line of stitches and an entire length of the second line of stitches pass through the garment layer and a portion of the pad component (figs. 4,5 pg. 2, col. 1, lines 15-30), wherein the pad component includes a first unsecured portion (portion of 15 underlying top end of 16) that is not secured to the garment layer and that extends between the first terminal end and the third terminal end (figs. 4-6), wherein the pad component includes a second unsecured portion (portion of 15 underlying bottom end of 16)that is not secured to the garment layer and that extends between the second terminal end and the fourth terminal end (figs. 4-6);but doesn’t specifically teach the garment layer exhibits a capacity for at least one-directional stretch, such that the garment layer is able to transition between a first state and a second state, the first state being stretched to a lesser extent than the second state, and wherein at least one of the first and second unsecured portions are spaced apart from the opposite outer surface of the garment layer by a first amount when the garment layer is in the first state and by a second amount when the garment layer is in the second state, the first amount being greater than the second amount, the middle layer being a cushion layer.
Suarkeo teaches a hand securing garment layer (18) of an article of apparel (10) being formed of an elastic material thereby having at least one directional stretch (col. 5, lines 25-31, col. 6, lines 14-20).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the garment layer of Katz out of elastic material in view of Suarkeo in order to provide better fit and maintain proper placement on the wearer’s hand (col. 6, lines 14-20).
	The Katz/Suarkeo combined reference would allow the garment layer to transition between a first state (garment layer slightly stretched away from pad component) and a second state (the sides of the garment layer being greatly stretched away from one another and toward the pad component (closer to the pad component than in the first state)), the first state being stretched to a lesser extent than the second state (slightly stretched vs. greatly stretched), and wherein at least one of the first and second unsecured portions are spaced apart from the opposite outer surface of the garment layer by a first amount when the garment layer is in the first state and by a second amount when the garment layer is in the second state (as defined above), the first amount being greater than the second amount (stretched away from the pad in first state vs stretched toward the pad in second state). 
	The examiner notes that the italicized limitations above  are considered to describe a functionality of applicant’s claimed invention. Because the prior art discloses the structure of the claimed invention, there is a reasonable expectation for the prior art to perform the claimed function as the examiner explains after each functional limitation.

	The Katz/Suarkeo combined reference doesn’t specifically teach the middle layer being a cushion layer.
Jackson teaches an article of apparel for protecting a wearer’s hand (figs. 1,2) having a pad component (2,3,4), the pad component including a cushion layer (3, felt, col. 1, lines 37-45) between inner and outer layers (2,4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the middle layer of the Katz/Suarkeo combined reference out of felt such that the middle layer is a cushion layer in view of Jackson in order to provide heat insulation and cushioning (col. 1, lines 37-45 of Jackson). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).
Regarding claim 12, 1he Katz/Suarkeo combined reference teaches the first line of stitches and the second line of stitches are substantially straight (fig. 4).
Regarding claim 13, 1he Katz/Suarkeo combined reference teaches the first line of stitches and the second line of stitches are substantially parallel (fig. 4).
	

    PNG
    media_image2.png
    567
    917
    media_image2.png
    Greyscale

Claims 14, 32,33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drury (U.S. Patent No. 4556992) in view of Anderson et al. (U.S. 20110167529).

Regarding claim 14, Drury teaches a width of the inner layer extends between the first line of stitches and the second line of stitches, the width of the inner layer being a first measurement across the inner layer between the first line of stitches and the second line of stitches, wherein a width of the garment layer extends between the first line of stitches and the second line of stitches, the width of the garment layer being a second measurement across the garment layer between the first line of stitches and the second line of stitches (fig. 1, col. 3, lines 36-68, col. 4, lines 1-9,29-60); but fails to teach wherein the width of the inner layer is greater than the width of the garment layer.
Anderson teaches a similar article of apparel (paras. 15,16) having a pad member (above X, see annotated fig.) and a garment layer (below X, see annotated fig.) wherein the width of the inner layer of pad member (width of 5 above X) is greater than the width of the garment layer (width of layer below X).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the width of the pad component of Drury greater such that the width of the inner layer is longer than the width of the garment layer in view of Anderson in order to provide increased protection to the wearer’s hand.
Regarding claim 32, the Drury/Anderson combined reference teaches the width of the inner layer is aligned with the width of the garment layer (fig. 1, col. 3, lines 36-68, col. 4, lines 1-9,29-60).
Regarding claim 33, the Drury/Anderson combined reference teaches the inner layer extends away from the garment layer (fig. 1).

    PNG
    media_image3.png
    531
    724
    media_image3.png
    Greyscale

Claims 15, 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katz (U.S. Patent No. 2306062) in view of Jackson  (U.S. Patent No. 2068182).
Regarding claim 15, Katz teaches an article of apparel (figs. 4-6) comprising: a garment layer (16); a pad component (15 excluding binding) having a middle layer between an inner layer (see annotated fig.) which is adapted to face towards a wearer when the article of apparel is in an as-worn configuration  (fig. 5) and an outer layer (see annotated fig.) which faces opposite the inner layer (fig. 5), the pad component having a periphery edge (periphery edge of 15 excluding binding, fig. 4), the periphery edge defined by at least four sides (fig. 4), the at least four sides including at least a first side and a second side that oppose one another  (left and right sides) and a third side and a fourth side that oppose one another (top and bottom sides), the first side and the second side connecting the third side and the fourth side (fig. 4), the first side and the second side being separated by a first distance (distance between left and right sides), wherein the  middle layer is coextensive with the inner layer and the outer layer along a majority of the pad component (figs. 4-6); and an attachment mechanism (binding and 17) irremovably coupling the pad component to the garment layer at the periphery edge of the pad component (figs. 4,5, pg. 2, col. 1, lines 15-30), the attachment mechanism including a first linear attachment mechanism (17 and binding extending the length of the left side of the garment layer) aligned with the first side and extending along a majority of a length of the first side (fig. 4) and a second linear attachment mechanism (17 and binding extending the length of the right side of the garment layer) aligned with the second side and extending along a majority of a length of the second side (fig. 4), the attachment mechanism including a stich, an adhesive, or a combination thereof that attaches the pad component to the garment layer (pg. 2, col. 1, lines 15-30), wherein the third side of the periphery edge and the fourth side of the periphery edge are detached from the garment layer (figs. 4,6), such that an unsecured region extends through an entirety of the first distance between the first side and the second side of the pad component (figs. 4,6, to receive a wearer’s hand), wherein an entire length of the first linear attachment mechanism (17 and binding extending the length of the left side of the garment layer) and an entire length of the second linear attachment mechanism(17 and binding extending the length of the right side of the garment layer)  pass through the garment layer and a portion of the pad component (figs. 4, 5, pg. 2, col. 1, lines 15-30); but doesn’t specifically teach the middle layer being a cushion layer.
 Jackson teaches an article of apparel for protecting a wearer’s hand (figs. 1,2) having a pad component (2,3,4), the pad component including a cushion layer (3, felt, col. 1, lines 37-45) between inner and outer layers (2,4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the middle layer of Katz out of felt such that the middle layer is a cushion layer in view of Jackson in order to provide heat insulation and cushioning (col. 1, lines 37-45 of Jackson). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).
Regarding claim 17, the Katz/Jackson combined reference teaches the first and second linear attachment mechanisms are substantially straight (fig. 4).
Regarding claim 18, the Katz/Jackson combined reference teaches the first and second linear attachment mechanisms are substantially parallel. (fig. 4).
Regarding claim 19, the Katz/Jackson combined reference teaches the unsecured region is at least partially spaced from the garment layer when the garment layer is substantially unstretched (figs. 5,6).

    PNG
    media_image2.png
    567
    917
    media_image2.png
    Greyscale

Claims 20-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flanagan (U.S. 20140143936) in view of Arensdorf et al.  (U.S. 20060179545) and further in view of Turner (U.S. 20110061154).
	Regarding claim 20, Flanagan teaches an article of apparel comprising: a pants-type garment (fig. 6A) having a base layer (540 excluding 520) configured to be worn around a pelvic region and legs of a wearer (fig. 6A), the pants-type garment having a first garment hip area configured to cover a first hip area of the wearer, a second garment hip area configured to cover a second hip area of the wearer, and a garment tailbone area (covered by 522) configured to cover a tailbone area of the wearer (fig. 6A); a pad component (522, would provide at least some amount of padding due to being a stretchy material, para. 79) having a periphery edge positioned adjacent to at least one of the first garment hip area, the second garment hip area, and the garment tailbone area (524,526,528), the pad component comprising a layer adjacent an opposite outer surface of the garment (522 overlying the base layer) ; and an attachment component irremovably coupling the an inwardly-facing surface of the pad component to the base textile layer at the periphery edge of the pad component (para. 77, sewing), the attachment component including a first linear region and a second linear region (528 on left and right sides, linear meaning “of, consisting of, or using lines” (dictionary.com)) that are spaced apart from one another (fig. 6A) and that include a stitch (para. 77), an adhesive, or a combination thereof, wherein the first linear region extends along a majority of a length of the pad component on a first side of the pad component, and wherein the second linear region extends along the majority of the length of the pad component on a second side of the pad component, the first side opposite the second side (fig. 6A), wherein an entire length of the first linear region and an entire length of the second linear region pass through the garment layer and a portion of the pad component (528 on left and right sides, para. 77, fig. 6A); but doesn’t teach in this embodiment that at least two opposing edges of the pad component that are between the first and second linear regions are unsecured to the base layer, and fails to teach the base layer being a textile layer, the pad component including an inner layer, an outer layer, and a cushion layer positioned between the inner layer and the outer layer, wherein the inner layer is positioned between an opposite outer surface of a garment component and the cushion layer, wherein the cushion layer is coextensive with the inner layer and the outer layer along a majority of the pad component.
	Flanagan teaches a different embodiment (fig. 7) wherein at least two opposing edges (624,626) of the pad component (620) that are between the first and second linear regions (628 on left and right sides) are unsecured to the base layer (para. 89).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the top and bottom edges of the pad component of Flanagan (fig. 6A) to be unsecured to the base layer in view of Flanagan (fig. 7) in order to allow items to be inserted from either the top edge or the bottom edge (para. 89).
	The Flanagan combined reference fails to teach the base layer being a textile layer.
	Arensdorf teaches a pants type garment having a pad component (38, paras. 21,22) over the tailbone area (fig. 3) wherein a base layer (16,18,20) of the garment is a textile layer (para. 22).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the base layer of the Flanagan combined reference to be a textile layer in view of Arensdorf because textiles are commonly used to make flexible garments to provide wearer comfort and ease of movement. 

	The Flanagan/Arensdorf  combined reference fails to teach the pad component including an inner layer, an outer layer, and a cushion layer positioned between the inner layer and the outer layer, wherein the inner layer is positioned between an opposite outer surface of a garment component and the cushion layer, wherein the cushion layer is coextensive with the inner layer and the outer layer along a majority of the pad component.
	Turner teaches a pants-type garment (fig. 5) having a pad component (200, figs. 5, 14M) over a garment tailbone area (fig. 5) (para. 31), the pad component comprising inner and outer textile layers(220,210)(para. 35), wherein the outer textile can be mesh (para. 58) and a polymer foam cushion layer (230,240)(para. 40,44,45) positioned between the inner and outer textile layers (para. 36), wherein the cushion layer (230,240) is coextensive with the inner layer and the outer layer along a majority of the pad component (fig. 14M), the textile layers having multi-directional stretch (para. 35).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added a polymer foam cushion layer and a mesh outer layer to 522 of the combined reference such that the pad component includes an inner layer, an outer layer, and a cushion layer positioned between the inner layer and the outer layer, wherein the inner layer is positioned between an opposite outer surface of a garment component and the cushion layer, wherein the cushion layer is coextensive with the inner layer and the outer layer along a majority of the pad component in view of Turner in order to increase protection to the wearer’s tailbone and/or any items retained between the pad component and the base textile layer.

Regarding claim 21, the Flanagan/Arensdorf/Turner combined reference teaches wherein the inner layer and the outer layer of the pad component comprise textile layers (inner layer: para. 106 of Flanagan, outer layer: paras, 35,58 of Turner), and wherein  the cushion layer comprises a polymer foam layer (paras. 40,44,45 of Turner).
Regarding claim 22, the Flanagan/Arensdorf/Turner combined reference teaches the outer layer of the pad component comprises a mesh textile (para. 58 of Turner).
	Regarding claim 23, Flanagan teaches altering the configuration of 522 in order to suit the size and shape of items to be retained by 522 (para. 76) however, the Flanagan/Arensdorf/Turner combined reference doesn’t specifically teach the first linear region and second linear region are substantially straight.
	Arensdorf further teaches a  pad component (38, paras. 21,22), wherein the pad component  is attached to the garment at a first linear region and a second linear region (paras. 23,24, left and right edges of 38), the first linear region and second linear region being substantially straight (fig. 3) to receive a similarly shaped item (57) (paras. 24,26,28, fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the pad component of the Flanagan/Arensdorf combined reference in the shape taught by Arensdorf so that the first linear region and second linear region are substantially straight in order to receive an additional tailbone pad or other similarly shaped item. Additionally, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47 (MPEP 2144.04).
	Regarding claim 24, Flanagan teaches altering the configuration of 522 in order to suit the size and shape of items to be retained by 522 (para. 76) however, the Flanagan/Arensdorf/Turner combined reference doesn’t specifically teach the first linear region and second linear region are substantially parallel.
	Arensdorf further teaches a  pad component (38, paras. 21,22), wherein the pad component  is attached to the garment at a first linear region and a second linear region (paras. 23,24, left and right edges of 38), the first linear region and second linear region being substantially parallel (fig. 3) to receive a similarly shaped item (57) (paras. 24,26,28, fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the pad component of the Flanagan/Arensdorf/Turner combined reference in the shape taught by Arensdorf so that the first linear region and second linear region are substantially parallel in order to receive an additional tailbone pad or other similarly shaped item. Additionally, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47 (MPEP 2144.04).
Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered.
Regarding applicant’s argument that Drury fails to teach the 3 layers of the pad component as claimed, the examiner contends that Drury teaches a pad component (17 and portion of 11 directly adjacent to and underlying 17)  including an inner layer (portion of 11 directly adjacent to and underlying 17), an outer layer (19), and a cushion layer (18) layered between the inner layer and the outer layer (col. 2, lines 36-45, col. 4, lines 36-60). Therefore Drury teaches the 3 layers of the pad component as claimed.
Regarding applicant’s argument that Castiglia fails to teach newly added limitations of claim 1, the examiner contends that Parker is combined with Castiglia to teach the new limitations. The examiner also notes that claim 1 does not recite that the pad component is irremovable from the garment layer. 
Applicant’s remaining arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to the references or  combination of references being used in the current rejection. 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBY M SPATZ/           Examiner, Art Unit 3732     

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732